Citation Nr: 1224633	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-39 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel
REMAND

The Veteran served on active duty from November 1963 to November 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran perfected the appeal of his claims by filing a timely VA Form 9 in November 2008.  On July 21, 2009, the RO received a private audiogram and a record indicating that the Veteran was receiving hearing aids through a state vocational rehabilitation program.  A supplemental statement of the case (SSOC) was issued in September 2009, but made no mention of the records noted as received by the RO on July 21, 2009.  

Evidence received after certification of the appeal may be considered by the Board in the first instance if the Veteran waives his right to initial consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).  The RO did not, however, certify this appeal until November 2009.  The evidence in question was received prior to that date.  The waiver provision does not apply.  The evidence must be considered by the RO in the first instance.  See 38 C.F.R. § 19.37 (2011).  The Board will remand the case so that this can be done.

In correspondence dated in June 2012, the Veteran's representative indicated that there may be records pertinent to the Veteran's hearing acuity in his employment records from the Indiana State Police.  Thus, upon remand, the AOJ should contact the Indiana State Police, and request that all available records, including treatment records, physical examinations, and disability determinations, be provided for inclusion in the claims folder.

The record also reflects that the Veteran has received vocational rehabilitation services from the State of Indiana, and that his hearing acuity was evaluated on at least one occasion as a result.  Because these records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  With proper authorization, request from the Indiana State Police and the State of Indiana Division of Disability and Rehabilitation Services all treatment records, physical examinations, disability determinations, and any other pertinent health records.  A specific request should be made for all records referencing the Veteran's hearing acuity.  If no records are available or do not exist, a response to that effect should be documented in the claims file, and the Veteran must be notified.  He should be given opportunity to provide the records.

2.  The AOJ should undertake any additional evidentiary development deemed necessary in light of the evidence received.  (For instance, examination of disability due to hearing loss or tinnitus may be called for should the records received reflect a possible nexus to military service.)

3.  After the above has been completed, re-adjudicate the issues, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

